Case 5:19-cv-00426-PA-MAA Document 36 Filed 08/07/20 Page 1 of 1 Page ID #:708



  1

  2

  3                                                                        JS-6
  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10

 11    STEPHEN WILLIAM RINES,                  Case No. 5:19-cv-00426-PA (MAA)
 12
                         Plaintiff,
             v.                                JUDGMENT
 13

 14    RIVERSIDE COUNTY JAILS
 15    SHERIFFS et al.,

 16                      Defendants.
 17

 18         Pursuant to the Order Accepting Findings and Recommendations of
 19   United States Magistrate Judge,
 20         IT IS ADJUDGED that the entire action is dismissed without prejudice.
 21

 22

 23   DATED: August 7, 2020                ____________________________________
 24                                                PERCY ANDERSON
                                            UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28
